JOANOS, Judge.
Appellant raises two issues in this appeal from a judgment and sentence for aggravated assault with a firearm and burglary of a structure while armed with a pistol. As to the first issue, we find no reversible error. For his second issue, appellant points out a discrepancy between the sentence as orally pronounced by the trial court, and as recorded on the form judgment and sentence and uniform commitment to custody. Appellee asserts these discrepancies were not brought to the attention of the trial court. The judgment and sentence appealed is affirmed without prejudice to bring the alleged sentencing discrepancies to the attention of the sentencing court in an appropriate motion for post-conviction relief.
AFFIRMED.
LARRY G. SMITH and SHAW, JJ., concur.